Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan M. Weisberg on 5/25/22.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 10, “a second” has been replaced by --the second--.
Claim 7, line 4, “a new” has been replaced by --the new--. 
Claim 15, line 12, “a second” has been replaced by --the second--.
Claim 22, line 4, “a new” has been replaced by --the new--. 
IN ABSTRACT: 
The abstract has been amended1 as indicated in the last page below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record do not teach or fairly suggest, in combination with the other claimed limitations, the limitations of ”generating the new transmission beam comprising determining an antenna weight vector for the new transmission beam, the antenna weight vector for the new transmission beam having a second beam pattern, and the antenna weight vector for the new transmission beam being determined by a second beam pattern that best matches a target beam pattern, each of the at least two of the N>1 reported transmission beams having its own first beam pattern, the target beam pattern being determined from the first beam patterns of the at least two of the N>1 reported transmission beams”, recited in the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        










					ABSTRACT
There is provided mechanisms for beam-formed signal transmission. A method is performed by a network node. The method includes transmitting a reference signal in a set of transmission beams. The method further includes receiving reporting from a terminal device having received the reference signal. The reporting identifies N>1 transmission beams in the set of transmission beams. The method further includes generating a new transmission beam as a combination of at least two of the N>1 reported transmission beams. The method further includes transmitting at least one of control signalling and data signalling in the new transmission beam and to the terminal device.





    
        
            
        
            
        
            
        
            
    

    
        1 The examiner did not find it necessary to seek the applicant’s approval for changes made in the abstract.